Case: 2:19-cv-02006-MHW-EPD Doc #: 75 Filed: 10/21/20 Page: 1 of 14 PAGEID #: 694

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

William Burke,
Plaintiff, Case No. 2:19-cv-2006
Vv. Judge Michael H. Watson
Andrew Anglin, et ai., Magistrate Judge Deavers
Defendants.

OPINION AND ORDER

The Traditionalist Worker Party (“Defendant”) moves to dismiss ail claims
against it in William Burke’s (“Plaintiff’) Second Amended Complaint for failure to
state a claim or as barred by various statutes of limitations. Mot., ECF No. 73.
Defendant also argues that venue is improper in this district. /d. For the
following reasons, Defendant's motion is DENIED.

I. FACTS

As explained in the Court’s prior Opinion and Order, Plaintiff alleges that
various neo-Nazi, white supremacist, and white nationalist individuals and
organizations, including Defendant, conspired to incite fear and violence at the
August 2017 “Unite the Right” rally, which was held in Charlottesville, Virginia.

Plaintiff was counter protesting those various white supremacist groups
when James Alex Fields, Jr. (“Fields”) drove a car into Plaintiff and other counter

protestors. Plaintiff sustained serious physical injuries from the attack. He also
Case: 2:19-cv-02006-MHW-EPD Doc #: 75 Filed: 10/21/20 Page: 2 of 14 PAGEID #: 695

witnessed the death of counter protestor Heather Heyer during the attack, which
caused Plaintiff serious psychological injuries.
ll. © ANALYSIS
A. Venue

Defendant moves to dismiss the claims against it under Federal Rule of
Civil Procedure 12(b)(3), arguing that venue is improper in this judicial district.
Mot. 5, ECF No. 73.

Per 28 U.S.C. § 1391:

A civil action may be brought in—

(1) a judicial district in which any defendant resides, if all defendants
are residents of the State in which the district is located;

(2) a judicial district in which a substantial part of the events or
omissions giving rise to the claim occurred, or a substantial part of
property that is the subject of the action is situated; or

(3) if there is no district in which an action may otherwise be brought
as provided in this section, any judicial district in which any

defendant is subject to the court's personal jurisdiction with respect
to such action.

Defendant argues that subsection (1) does not apply because Plaintiff has
not alleged that all defendants are residents of Ohio. Mot. 5, ECF No. 73. It
further argues that subsection (2) does not apply because “Plaintiff's Second
Amended Complaint alleges that virtually all of the events or omissions
complained of occurred in Virginia.” /d.

Plaintiff responds that although the attack occurred in Virginia, “a

substantial part of the events or omissions giving rise to his claim[s] occurred” in

Case No. 2:19-cv-2006 Page 2 of 14
Case: 2:19-cv-02006-MHW-EPD Doc #: 75 Filed: 10/21/20 Page: 3 of 14 PAGEID #: 696

the Southern District of Ohio, making venue proper under 28 U.S.C.
§ 1391(b)(2). Resp. 8, ECF No. 74. The Court agrees that venue is proper in
the Southern District of Ohio.

Plaintiffs Second Amended Complaint brings claims against Defendant
based primarily on the actions it took before the Charlottesville attack—/.e.,
Defendant’s participation in a conspiracy. Plaintiff alleges that the
communications forming the basis of that conspiracy took place partly on The
Daily Stormer’s website. E.g., Second Amend. Compl. JJ] 20, 49-50, 54, 62, 66,
68, 70-71, 86, 89, 110, 112, ECF No. 57. That website was founded in, is
operated from, and is moderated from Ohio, and it was registered with a central
Ohio mailing address. /d. J] 18-19, 21. The website provided “meet ups” and
“chat rooms” that were allegedly used by the defendants to perpetrate the
conspiracy. /d. | 18. A reasonable inference is that Defendant or its members
utilized that website during the conspiracy.

Moreover, Defendant itself is allegedly an Ohio-based organization
domiciled in the Southern District of Ohio. /d. 24. A reasonable inference to be
drawn from Plaintiffs Second Amended Complaint is that some of Defendant's
own pertinent actions occurred in the Southern District of Ohio.

Defendant's two-sentence argument offers no case law supporting its
assertion that such allegations do not sufficiently allege that a substantial portion

of the conspiracy occurred in this district.

Case No. 2:19-cv-2006 Page 3 of 14
Case: 2:19-cv-02006-MHW-EPD Doc #: 75 Filed: 10/21/20 Page: 4 of 14 PAGEID #: 697

Thus, the Second Amended Complaint sufficiently alleges that a
substantial part of the acts that give rise to Plaintiffs claims occurred in this
district, and Defendant's motion to dismiss for improper venue is DENIED.

B. Failure to State a Claim

Defendant also argues that each of Plaintiff's claims against it fails to state
a claim or is barred by the applicable statute of limitations.

A claim survives a motion to dismiss under Rule 12(b)(6) if it “contain[s]
sufficient factual matter, accepted as true, to state a claim to relief that is
plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation
omitted). “The plausibility standard is not akin to a ‘probability requirement,’ but it
asks for more than a sheer possibility that a defendant has acted unlawfully.” /d.
{citation omitted). This standard “calls for enough fact to raise a reasonable
expectation that discovery will reveal evidence of [unlawful conduct].” Beil Att.
Corp. v. Twombly, 550 U.S. 544, 556 (2007). A complaint’s “[flactual allegations
must be enough to raise a right to relief above the speculative level, on the
assumption that all the allegations in the complaint are true (even if doubtful in
fact).” /d. at 555 (internal citations omitted). While the court must “construe the
complaint in the light most favorable to the plaintiff,” Inge v. Rock Fin. Corp., 281
F.3d 613, 619 (6th Cir. 2002), the plaintiff must provide “more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678.

The Court begins with Plaintiff's federal cause of action.

Case No. 2:19-cv-2006 Page 4 of 14
Case: 2:19-cv-02006-MHW-EPD Doc #: 75 Filed: 10/21/20 Page: 5 of 14 PAGEID #: 698

1. Count Seven

The only claim against Defendant that arises under federal law is Count
Seven. In Count Seven, Plaintiff alleges a violation of 42 U.S.C. § 1985(3).
Second Amend. Compl. ff] 227-34, ECF No. 57.

Defendant argues Plaintiff fails to state a claim under § 1985(3) because
Plaintiff did not allege that Defendant conspired with anyone other than itself.
Mot. 3-5, ECF No. 73.

To the contrary, Piaintiff adequately alleges that Defendant and its
members communicated with non-TWP members for purposes of carrying out a
single plan. E.g., Second Amend. Compl. J 144, ECF No. 57. Defendant's
motion is therefore denied with respect to Count Seven.’

2. State-law Claims

The Court has supplemental jurisdiction over Plaintiff's state-law claims
against Defendant pursuant to 28 U.S.C. § 1367(a). However, a district court
“may decline to exercise supplemental jurisdiction over a claim under subsection
(a) if . . . the claim raises a novel or complex issue of State law . . . [or if] the
claim substantially predominates over the claim or claims over which the district

court has original jurisdiction... .” 28 U.S.C. § 1367(c).

 

1 Defendant is ordered to direct its future arguments related to Count Seven to
conspiracy claims brought under 42 U.S.C. § 1985(3) and not, as it did in its motion to
dismiss, to conspiracy claims brought under 42 U.S.C. § 1983. To the extent case law
discussing § 1983 civil conspiracy claims is relevant to Plaintiff's § 1985(3) claim, it is
Defendant's duty to fully explain the same with citation to pertinent law for that
proposition.

Case No. 2:19-cv-2006 Page 5 of 14
Case: 2:19-cv-02006-MHW-EPD Doc #: 75 Filed: 10/21/20 Page: 6 of 14 PAGEID #: 699

In this case, Plaintiff's state-law claims against Defendant certainly
predominate over the federal claim. Indeed, Plaintiff's federal RICO claim
against other defendants has been dismissed, and Plaintiff brings five state-law
claims against this Defendant and only one federal claim. The vast majority of
the allegations in the Second Amended Complaint relate to those state-law
claims rather than Plaintiffs § 1985(3) claim. Judicial economy would not be
served by retaining jurisdiction over the state-law claims as this Court has not
passed upon the merits of any of Plaintiffs claims, and it would not be difficult for
a state court to familiarize itself with the facts of this case. The analyses for
Plaintiffs sole remaining federal claim and for its state-law claims are separate
and will require separate work regardless of whether that work is performed by a
federal or state court. Principles of comity and federalism also weigh heavily in
favor of declining to exercise supplemental jurisdiction, especially because
Plaintiffs state-law claims raise complex issues of state law regarding statutes of
limitations.

For example, Defendant contends that the “true nature” of Plaintiffs claims
in Counts Two and Three (intentional infliction of emotional distress (“IIED”) and
conspiracy to inflict emotional distress, respectively) is assault and battery.
Because claims for assault and battery have a one-year statute of limitations
under Ohio law, see O.R.C. § 2503.111, Defendant argues, those claims are

time-barred.

Case No. 2:19-cv-2006 Page 6 of 14
Case: 2:19-cv-02006-MHW-EPD Doc #: 75 Filed: 10/21/20 Page: 7 of 14 PAGEID #: 700

Plaintiff responds that he is not suing Defendant vicariously for the assault
and battery perpetrated by Fields but rather for the severe emotional distress that
Plaintiff suffered as a result of Defendant's own extreme and outrageous
conduct.

“Ohio recognizes a claim for [IIED] as an independent tort.” Stafford v.
Clever Investigations, Inc., No. O6AP-1204, 2007 WL 2800333, at *2 (Ohio Ct.
App. Sept. 27, 2007) (citation omitted). “Under Ohio law, in order to prove a
claim of {IIED], the plaintiff must show that the defendant intentionally or
recklessly caused him serious emotional distress by extreme and outrageous
conduct.” /d. (citation omitted). The typical statute of limitations for an IIED claim
is four years, but “when the acts underlying the claim would support another tort,
the statute of limitations for that other tort governs the claim for [IIED].” /d.

In Doe v. First United Methodist Church, 68 Ohio St. 3d 531 (1994),
superseded by statute on other grounds, a plaintiff sued his former high school
choir director, his church, and his school district based on the choir director's
past repeated sexual abuse of the plaintiff. The plaintiff sued the choir director
for battery, negligence, and IIED. /d. at 532. He sued the church for negligent
and willful failure to protect, and he sued the school district for negligent hiring
and retention. /d. He also alleged the church and school district were vicariously
liable for the choir director's sexual misconduct. /d.

The Ohio Supreme Court concluded that it was necessary to determine the

“true nature or subject matter of the acts giving rise” to Plaintiff's claims against

Case No. 2:19-cv-2006 Page 7 of 14
Case: 2:19-cv-02006-MHW-EPD Doc #: 75 Filed: 10/21/20 Page: 8 of 14 PAGEID #: 701

the choir director in order to determine what statute of limitations to apply to
those claims. /d. at 536. The Supreme Court of Ohio reiterated that:

in determining which limitation period will apply, courts must look to

the actual nature or subject matter of the case, rather than to the form

in which the action is pleaded. The grounds for bringing the action

are the determinative factors, the form is immaterial. .. . (W/Jhere the

essential character of an alleged tort is an intentional, offensive

touching, the statute of limitations for assault and battery governs

even if the touching is pled as an act of negligence. .. . [NJearly any

assault and battery can be creatively pled as a claim for negligence,

but that form of the pleading does not govern the question as to which

statute of limitations is to be applied.

Id. (internal quotation marks and citations omitted).

The Supreme Court of Ohio then concluded that the plaintiff's battery,
negligence, and IIED claims against the choir director were all premised upon the
choir director's sexual abuse of the plaintiff, and, thus, the “essential character’ of
those claims “entailed intentional acts of offensive contact.” /d. For that reason,
the Supreme Court of Ohio held that the one-year statute of limitations for assault
and battery applied to all of the plaintiffs claims against the choir director,
regardless of how they were styled. /d. at 537 (“The fact that [the plaintiff] pled
negligence and [IIED] cannot be allowed to mask or change the fundamental
nature of [his] causes of action which are predicated upon acts of sexual
battery.”).

With respect to the church and school district, the Supreme Court of Ohio

held that the same one-year statute of limitations for assault and battery applied

to the plaintiff's claims against those entities that were based on vicarious

Case No. 2:19-cv-2006 Page 8 of 14
Case: 2:19-cv-02006-MHW-EPD Doc #: 75 Filed: 10/21/20 Page: 9 of 14 PAGEID #: 702

liability. Id. at 537. It applied a two-year statute of limitations for the plaintiffs
separate, negligence-based claims against those entities grounded on those
entities’ own conduct. /d.

Defendant here contends that First United dictates that Plaintiff's HED and
conspiracy to commit IED claims against it are subject to the one-year assault
and battery statute of limitations because the car attack (which amounts to a
battery) underlies Plaintiff's IIED claim.

Some case law supports Defendant’s position. E.g., Stafford, 2007 WL
2800333, at **2—3 (finding plaintiff's IIED claim against defendant barred by one-
year statute of limitations where assault and battery by defendant’s independent
contractor was basis of IIED claim against defendant); Brown v. Holiday Inn
Express & Suites, 118 N.E.3d 1021, 1024-25 (Ohio Ct. App. 2018) (finding
battery and IIED claims against employer of wrongdoer barred by one-year
statute of limitations for assault and battery but negligence and negligent
supervision claims against same employer subject to two-year statute of
limitations).

However, the Court is not convinced that First United necessarily applies in
this circumstance. The pertinent language in First United dealt with how to
construe an IIED claim against the very person who committed the sexual abuse
(or another based on vicarious liability) and reiterated that a plaintiff cannot
disguise a claim against such a person, where the claim’s “true nature” is battery,

by calling it by another name.

Case No. 2:19-cv-2006 Page 9 of 14
Case: 2:19-cv-02006-MHW-EPD Doc #: 75 Filed: 10/21/20 Page: 10 of 14 PAGEID #: 703

Unlike in First United, Plaintiff is not disguising a battery claim against
Fields by labeling it IED. Nor does Plaintiff allege that Defendant is vicariously
liable for Fields’ IIED.

Rather, Plaintiff sues Defendant for Defendant’s own alleged extreme and
outrageous conduct that resulted in severe emotional distress. To be sure,
Plaintiff alleges that Defendant's conduct contributed to Fields’ attack, which
caused Plaintiff severe emotional distress. Second Amend. Compl. JJ 191, 193,
ECF No. 57. To the extent Plaintiff's IIED claim against Defendant is based on
its own extreme and outrageous conduct in causing the car attack, it may
nonetheless be subject to the one-year statute of limitations for battery claims
since the car attack still underlies any such claim. Or it might not. Moreover, the
Second Amended Complaint additionally appears to allege that Defendant
engaged in extreme and outrageous conduct that caused Plaintiff severe
emotional distress that is unrelated to Fields’ attack, id. FJ] 189, 190, 192, and to
the extent Plaintiff's IIED claim is based on distress other than that caused by the
car attack, the one-year statute of limitations might not apply.

Plaintiffs claims against Defendant in this case are therefore arguably
more akin to the plaintiffs negligence claims against the school district and
church in First United, and, in that case, the Supreme Court of Ohio applied the
two-year statute of limitations for negligence actions to those claims. First
United, 68 Ohio St. 3d at 537. In doing so, the Supreme Court of Ohio did not

find that the plaintiffs negligence-based claims against those entities were

Case No. 2:19-cv-2006 Page 10 of 14
Case: 2:19-cv-02006-MHW-EPD Doc #: 75 Filed: 10/21/20 Page: 11 of 14 PAGEID #: 704

disguised battery claims; rather, the Supreme Court found they were
“independent negligence claims against the church and school district” subject to
the two-year statute of limitations that traditionally applies to negligence claims.
See also Doe v. Archdiocese of Cincinnati, 109 Ohio St. 3d 491, 494 (2006)
(discussing First United and similarly applying the two-year statute of limitations
to the plaintiff's negligence claims against an abuser’s employer rather than
considering those claims to be disguised battery claims subject to a one-year
statute of limitations); accord Primmer v. Vrable, No. 95APE07-936, 1996 WL
125552, at **2-3 (Ohio Ct. App. Mar. 19, 1996) (applying one-year statute of
limitations to IIED claim against employer defendant where IIED claim was based
on employer defendant’s vicarious liability for defendant employee’s sexual
abuse but applying two-year statute of limitations to negligent supervision claim
against employer defendant because that claim was based on employer
defendant’s own conduct rather than the imputed acts of sexual abuse by
employee defendant).

It is not clear to this Court whether the Supreme Court of Ohio in First
United and Archdiocese of Cincinnati applied the two-year statute of limitations to
the church, school district, and archdiocese defendants solely because the
claims against those defendants were negligence-based rather than grounded on
intentional conduct or, alternatively, whether the Supreme Court of Ohio simply
applied whatever statute of limitations attached to the claims brought against

those entities based on their own conduct (which happened to be two years

Case No. 2:19-cv-2006 Page 11 of 14
Case: 2:19-cv-02006-MHW-EPD Doc #: 75 Filed: 10/21/20 Page: 12 of 14 PAGEID #: 705

because those plaintiffs brought only negligence-based claims against those
entities based on their own conduct) because such claims were separate from
the claims based on vicarious liability and, as such, were not subsumed by any
underlying battery by the wrongdoer.

At bottom, Plaintiff is not asserting vicarious liability against Defendant for
Fields’ IIED. Plaintiff's claims against Defendant arise from Defendant's own
alleged extreme and outrageous conduct that allegedly caused severe emotional
distress. While there is case law suggesting such an IIED claim against
Defendant would nonetheless be barred by the one-year statute of limitations to
the extent the car attack underlies that claim, Ohio law is not clear on this point
where Defendant’s actions do not themselves constitute a battery and when the
Second Amended Complaint also alleges separate severe emotional distress
unrelated to the attack. Cf Brown, 118 N.E.3d at 1026 (“[Negligent supervision]
seeks to hold an employer directly liable for its own conduct in negligently
supervising an employee whose tortious conduct injured the plaintiff... . [E]ven if
a claim for negligent supervision stems from injury sustained during an
employee's battery of the plaintiff, the statute of limitations for negligence, not
battery, governs the claim.” (citations omitted)).

The Court finds the best course of action is to permit the state courts to
decide these issues. Accordingly, the Court DECLINES to exercise
supplemental jurisdiction over the state-law claims and DISMISSES WITHOUT

PREJUDICE Counts Two, Three, Four, Five, and Six to permit Plaintiff to pursue

Case No. 2:19-cv-2006 Page 12 of 14
Case: 2:19-cv-02006-MHW-EPD Doc #: 75 Filed: 10/21/20 Page: 13 of 14 PAGEID #: 706

those claims in state court. E.g., United Mine Workers of Am. v. Gibbs, 383 U.S.
715, 727 (1966) (“[A] federal court’s wide latitude to decide ancillary questions of
state law does not imply that it must tolerate a litigant’s effort to impose upon it
what is in effect only a state law case. Once it appears that a state claim
constitutes the real body of a case, to which the federal claim is only an
appendage, the state claim may fairly be dismissed.”); James v. Detroit Prop.
Exch., No. 18-13601, 2019 WL 9098023, at **1-2 (E.D. Mich. Nov. 8, 2019);
Alexander v. Byrd, No. 14-1022, 2014 WL 5449626, at *10 n.3 (W.D. Tenn. Oct.
24, 2014) (stating district courts can sua sponte decline to exercise supplemental
jurisdiction); Wilson v. Acad. Fin. Sols., No. CIV. 05-40362, 2006 WL 163522, at
*2 (E.D. Mich. Jan. 23, 2006) (“Even if the federal and state claims in this action
arise out of the same factual situation, litigating these claims together may not
serve judicial economy or trial convenience.”).
lll. CONCLUSION

Defendant's motion, ECF No. 73, is DENIED. Nonetheless, the Court
declines to exercise supplemental jurisdiction over Plaintiffs state-law claims and
DISMISSES the same WITHOUT PREJUDICE.

The Court will not entertain summary judgment motions with respect to
Plaintiffs sole remaining federal claim against Defendant until Plaintiff and
Defendant have engaged in good-faith settlement discussions regarding that

claim. To that end, the Magistrate Judge shall assign a mediator who shall

Case No. 2:19-cv-2006 Page 13 of 14
Case: 2:19-cv-02006-MHW-EPD Doc #: 75 Filed: 10/21/20 Page: 14 of 14 PAGEID #: 707
mediate Plaintiff's remaining claim significantly before the deadline for submitting

hud Ltr

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

summary judgment motions.

IT IS SO ORDERED.

Case No. 2:19-cv-2006 Page 14 of 14
